Citation Nr: 0500236	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of VA's deduction from the veteran's VA 
disability compensation to recoup military severance pay that 
the veteran received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to November 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Winston-Salem, 
North Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied the veteran's request that VA waive recoupment of 
military severance pay.


FINDINGS OF FACT

1.  The veteran received military disability severance pay 
based on disabilities of the lumbar spine and both knees.

2.  The veteran is entitled to disability compensation for 
service-connected disabilities of the lumbar spine and both 
knees.


CONCLUSION OF LAW

VA must recoup the veteran's military disability severance 
pay from his disability compensation; recoupment may not be 
waived.  38 C.F.R. § 3.700(a)(3) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 
5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2004).  VA is not required to provide 
assistance to a claimant, however, if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.

As explained below, VA regulations do not provide for a 
waiver of recoupment such as the veteran has requested.  
Thus, there is no reasonable possibility that assistance in 
obtaining evidence would aid in permitting a grant of the 
benefit the veteran seeks.  Therefore, VA is not required to 
assist the veteran by providing additional notice or 
obtaining evidence to support his claim.  VAOPGCPREC 5-2004; 
69 Fed. Reg. 59,989 (2004).

Recoupment of Severance Pay

The veteran has service-connected disabilities of the lumbar 
spine and both knees.  Service connection and compensation 
for those disabilities have been effective since his 
separation from service.  He currently has a total disability 
rating based on individual unemployability (TDIU).

The veteran was separated from service because of physical 
disability due to his lumbar spine and bilateral knee 
disorders.  He received VA disability compensation effective 
from November 1995.  In August 1997, the veteran asked VA to 
recoup only a portion, rather than all, of his military 
severance pay, in order to assist him in meeting everyday 
living expenses.  In October 1997, the veteran received 
military disability severance pay.  He received that pay in a 
lump sum, in the after tax amount of $32,456.79.

In a February 1998 letter, the RO informed the veteran that 
VA would withhold the veteran's VA disability compensation 
payments, which were then $569 per month based on a 50 
percent combined rating, until the severance pay was 
recouped.  In a February 2000 rating decision, the RO granted 
the veteran a TDIU effective from July 20, 1999.  The RO 
subsequently informed the veteran that it would withhold $589 
per month to recoup the severance pay, and would pay the 
veteran the $1,447 per month that remained out of his total 
monthly entitlement of $2,036 per month.

Presumably, VA has recouped the total amount of the military 
severance pay, and the veteran's monthly payments have 
returned to the full amount entitled for a 100 percent 
rating; although the veteran's claims file does not contain 
documentation of the date when this occurred.

In August 2003, the veteran requested that VA waive the 
recoupment of his severance pay, and return the recouped pay 
to him.  He asserted that the severance pay was recouped 
unjustly, without a comprehensive review of all the facts.

When a veteran is granted military disability severance pay, 
and is entitled to VA disability compensation for the same 
disability or disabilities for which severance pay was 
granted, the award of VA disability compensation is subject 
to recoupment of the military disability severance pay.  
38 C.F.R. § 3.700(a)(3).  Where payment of severance pay was 
made after September 30, 1996, VA will recoup from disability 
compensation an amount equal to the amount of the severance 
pay less the amount of Federal income tax withheld from such 
pay.  Id. 

VA's recoupment of the veteran's severance pay was proper and 
required under the law.  Federal law does not provide for VA 
to waive that recoupment based on a veteran's financial need 
or hardship, nor on any other basis.  Therefore, the 
veteran's claim must be denied.


ORDER

Waiver of VA's recoupment of the veteran's military 
disability severance pay is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


